Case 6:17-cv-01574-CEM-GJK Document 135-1 Filed 06/05/20 Page 1 of 21 PagelD 2321

EXHIBIT
6 ‘A’ 9
Case 6:17-cv-01574-CEM-GJK Document 135-1 Filed 06/05/20 Page 2 of 21 PagelD 2322

AMENDED SETTLEMENT AGREEMENT

This Settlement Agreement (“Agreement”) is entered into between Jay Reese, Ronald
Ward, Jacquelyn Beauchamp, Daniel Bermudez, Jennifer Brennan, Shaw Brinkley, Andrew Carr,
Paul Celaya, Juan Idarraga, Jerry Jenkins, Joshua Kennedy, Thomas Lee, Shawn Manganiello,
Paul Tidwell, Travis Wilder (collectively, “Plaintiffs”), and Florida BC Holdings, LLC d/b/a
Synergy Equipment (“Synergy” or “Defendant”) this __ day of June, 2020. Plaintiffs and
Defendant are referred to collectively as the “Parties.”

l. Recitals. The following recitals are true and correct and a part of this Agreement:

a. Plaintiffs are 15 individuals who have filed or joined litigation asserting claims against
Synergy under the Fair Labor Standards Act, 29 U.S.C. § 201 et seq. (“FLSA”) in
connection with alleged unpaid or mis-paid overtime. Each Plaintiff has opted into
either the Reese Litigation or the Ward Litigation, which have been consolidated.

b. During mediation with mediator Kay Wolf on February 25, 2020, the Parties agreed
to settle Plaintiffs’ FLSA claims according to the terms of this Agreement.

c. Synergy denies Plaintiffs’ allegations that it misclassified any Plaintiff at any time,
and further denies any liability for any alleged failure to properly pay overtime
compensation. Synergy denies that it engaged in any wrongdoing whatsoever as it
relates to Plaintiffs. Synergy is entering this Agreement to eliminate the burden, risk,
and expense of litigation. This Agreement and all related documents are not and shall
not be construed as an admission by Synergy of any fault, liability, or wrongdoing,
which Synergy expressly denies.

d. The Parties stipulate that this settlement is a fair and reasonable resolution of a bona
fide dispute over the Fair Labor Standards Act (“FLSA”).

e. The Plaintiffs acknowledge they are entering this agreement knowingly and
voluntarily and after having the opportunity to fully discuss the issues with Plaintiffs’
Counsel.

f. The Parties consent to the jurisdiction of the Magistrate Judge for approval of this
settlement and to determine the amount of reasonable attorney’s fees and costs to be
awarded to the Plaintiffs.

g. For settlement purposes only, Synergy agrees to class certification of Plaintiffs.

2. Definitions. The following terms used in this Agreement have the following
meanings:

a. “Claims” means the wage and hour claims of Plaintiffs against Synergy.

b. “Defendant’s Counsel” means René Fix and Kim Bouchard-Chaimowiz of Orr | Cook.
Case 6:17-cv-01574-CEM-GJK Document 135-1 Filed 06/05/20 Page 3 of 21 PagelD 2323

c. “Effective Date” means the first business day after the Court’s approval of this
settlement.
d. “FICA Taxes” means the employer’s portion of taxes and withholdings for the back

wages portion of the Settlement Awards for the Plaintiffs, including 6.2 percent social
security taxes, 1.45 percent Medicare tax, and 0.9 percent Medicare surtax when the
employee earns over $200,000.00 per year.

e. “Income Taxes” means the employee’s portion of applicable federal, state, or local
income taxes for the Settlement Awards for the Plaintiffs. The Income Taxes will be
withheld from the Settlkement Awards. Synergy will remit the Income Taxes to the
Internal Revenue Service or the appropriate state or local tax agency.

f. “Mediation Fees” means the fees charged by mediator Kay Wolf.
g. “Parties” means Plaintiffs and Synergy.
h, “Plaintiffs” are Jay Reese, Ronald Ward, Jacquelyn Beauchamp, Daniel Bermudez,

Jennifer Brennan, Shaw Brinkley, Andrew Carr, Paul Celaya, Juan Idarraga, Jerry
Jenkins, Joshua Kennedy, Thomas Lee, Shawn Manganiello, Paul Tidwell, Travis

Wilder.
i. “Plaintiffs’ Counsel” means Scott Adams of Labar Adams.
j. “Reese Litigation” means the case styled as Jay Reese v. Florida BC Holdings, LLC

d/b/a Synergy Equipment, Case No. 6:17-cv-1574-Orl-41GJK in the United States
District Court for the Middle District of Florida.

k. “Released Claims” means all overtime claims pursuant to 29 US.C. § 207 that were
asserted in the complaint, including claims for overtime, liquidated damages, interest,
misclassification, and any and all claims derived from the alleged failure to properly
pay overtime wages. In exchange for the consideration set forth in this Settlement
Agreement, Plaintiffs are releasing all Released Claims. Not included in the Released
Claims are any claims for attorneys’ fees and costs associated with the Released
Claims.

I. “Released Parties” means Florida BC Holdings, LLC d/b/a Synergy Equipment.
m. “Settlement Amount” means one hundred thousand dollars ($100,000.00).

n. “Settlement Award” means the payment that each Plaintiff shall be entitled to receive
pursuant to the terms of this Agreement.

0. “Ward Litigation” means the case styled as Ronald Ward v. Florida BC Holdings,
LLC d/b/a Synergy Equipment, Case No. 6:18-cv-459-Orl-41GJK in the United States
District Court for the Middle District of Florida.
Case 6:17-cv-01574-CEM-GJK Document 135-1 Filed 06/05/20 Page 4 of 21 PagelD 2324

3. Settlement Approval. Within seven (7) calendar days of having a fully executed
Settlement Agreement, the Parties shall submit to the Court a Motion for Approval of the
Settlement, Stipulated Judgment, and for Dismissal with Prejudice. The Motion shall attach a copy
of this Agreement. Such approval must be granted for this settlement to be effective. Upon the
Court approving the settlement, the Parties request the entry of the stipulated judgment attached
as Exhibit “A” in accordance with Lynn’s Food Stores, Inc. v. U.S., 679 F.2d 1350, 1353 (11th
Cir. 1982)(Approval of a FLSA settlement has the Parties presenting the district court a proposed
settlement and the district court entering a stipulated judgment after scrutinizing the settlement for
fairness). The Parties consent to the jurisdiction of the Magistrate Judge for the approval of this
Settlement Agreement and the entry of the attached Stipulated Judgment.

4, If (a) the Court does not approve this Agreement as provided herein; or (b) this
Agreement does not reach the Effective Date for any reason; the Parties agree to engage in follow
up negotiations with the intent of resolving the Court’s concerns that precluded approval, and if
feasible, to resubmit a revised agreement for approval within thirty (30) days. If the Agreement is
not approved as resubmitted or if the Parties are not able to reach another agreement, then either
Party may void this Agreement. At that point, the Parties agree that each shall return to their
respective positions on the day before this Agreement was executed and that this Agreement shall
not be used in evidence or argument in any other aspect of their litigation. The Parties agree to
consent to the jurisdiction of the Magistrate Judge for approval of this Agreement. Settlement
Payment, Consideration and Distribution. In consideration of the Parties’ mutual promises,
Defendant will pay to Plaintiffs the gross sum of $100,000.00 as unpaid overtime as follows:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name Wages to Receive
Jacquelyn Beauchamp $2,871.57
Daniel Bermudez $15,028.39
Jennifer Brennan $15,404.37
Shaw Brinkley $9,476.23
Andrew Carr $2,073.41
Paul Celaya $10,043.75
Juan Idarraga $1,138.26
Jerry Jenkins $2,739.47
Joshua Kennedy $4,566.71
Thomas Lee $3,443.03
Shawn Manganiello $6,655.48
Jay Reese $12,501.65
Paul Tidwell $1,578.72
Ronald Ward $10,046.61
Travis Wilder $2,432.35

 

 

The monies set forth above shall be paid by Synergy to each individual Plaintiff in a check
made out directly to the individual Plaintiff for the amount set forth above minus appropriate pay
roll taxes. These checks shall be delivered to Plaintiffs’ Counsel within ten (10) calendar days of
the effective date.
Case 6:17-cv-01574-CEM-GJK Document 135-1 Filed 06/05/20 Page 5 of 21 PagelD 2325

5. Release. In consideration of the payment of the Settlement Award, Plaintiffs do
hereby release, acquit, remise, satisfy, and forever discharge Defendant from all causes of action,
claims, demands, costs and expenses, or damages, whether known or unknown, which have been
or could have been asserted against Defendant pursuant to 29 U.S.C. § 207 in the Suit. Specifically
excluded from this release are Plaintiffs claims for attorneys’ fees and costs associated with their
Claims which will be submitted to the Court for determination.

 

6. Re-Issuance of Checks. Synergy will re-issue commission-related checks for
Plaintiffs Ronald Ward, Jay Reese, and Joshua Kennedy, which such Plaintiffs did not cash, within
ten (10) calendar days of the Effective Date.

7. Mediation Fees. Synergy shall pay mediator Kay Wolf all Mediation Fees charged
to the Parties.

8. Attorneys’ Fees and Costs. The Parties agree that the Settlement Award does not
include any amount for Plaintiffs’ reasonable attorneys’ fees and costs, and that the Released
Claims do not include release of Plaintiffs’ claims for their reasonable attorneys’ fees and costs.
The Parties agree that the Plaintiffs are entitled to reasonable attorneys’ fees and cost and consent
to the jurisdiction of the Magistrate Judge who will determine the amount of the reasonable
attorney’s fees and costs to be awarded to the Plaintiffs. Synergy will pay the reasonable attorney’s
fees and costs determined by the Court within fourteen (14) calendar days of the Court’s Order.

9. No Retaliation. Synergy will not take any adverse action against any Plaintiff on
the grounds that he/she has participated in the Reese Litigation or the Ward Litigation.

10. No Admission of Liability. This Agreement and all related documents are not and
shall not be construed as an admission by Synergy of any fault, liability, or wrongdoing.

11. Authorization to Enter Into Settlement Agreement. The Parties warrant and

represent that they are authorized to enter into this Agreement and to take all appropriate action
required or permitted to be taken by such Parties pursuant to this Agreement to effectuate its terms,
and to execute any other documents required to effectuate the terms of this Agreement.

12. Binding on Successors and Assigns. This Agreement shall be binding upon, and
inure to the benefit of Plaintiffs and their heirs, beneficiaries, executors, administrators, successors,
or assigns. The Plaintiffs represent, covenant and warrant that they have not directly or indirectly
assigned, transferred, encumbered or purported to assign, transfer, or encumber to any person or
entity any portion of any liability, claim, demand, action, cause of action, or rights herein released
and discharged.

13. Cooperation and Drafting. The Parties have cooperated in the drafting and
preparation of this Agreement; hence the drafting of this Agreement shall not be construed against
any of the Parties. The Parties agree that the terms and conditions of this Agreement were
negotiated at arm’s length and in good faith by the Parties and reflect a settlement that was reached
voluntarily based upon adequate information and sufficient discovery and after consultation with
experienced legal counsel.
Case 6:17-cv-01574-CEM-GJK Document 135-1 Filed 06/05/20 Page 6 of 21 PagelD 2326

14. Entire Agreement. This Agreement constitutes the entire Agreement among the
Parties with respect to the subject matter hereof, and no oral or written representations, warranties
or inducements have been made to any Party concerning this Agreement other than the
representations, warranties, and covenants contained and memorialized in such documents.

15. Governing Law and Jurisdiction. This Agreement shall be governed by and
construed in accordance with Florida law.

16. Counterparts. This Agreement may be executed in one or more counterparts, each
of which will be deemed to be an original copy of this Agreement and all of which, when taken
together, will be deemed to constitute one and the same agreement.

17. Severability and Reformation. If any part of this Agreement is contrary to,
prohibited by or deemed invalid under applicable law or regulations, such provision shall be

inapplicable and deemed omitted to the extent so contrary, prohibited or invalid, but the remainder
of this Agreement shall not be invalid and shall be given full force and effect so far as possible.

THE UNDERSIGNED ACKNOWLEDGE THAT THEY HAVE CAREFULLY READ
AND UNDERSTAND THE ABOVE AGREEMENT CONSISTING OF SEVENTEEN (17)

 

 

NUMBERED PARAGRAPHS.

Jay E. Reese: Ronald Ward:
© fr /2 —_

Sj e Signature Date
Jacquelyn Beauchamp: Daniel Bermudez:
Signature Date Signature Date
Jennifer Brennan: Shaw Brinkley:
Signature Date Signature Date
Andrew Carr: Paul Celaya:
Signature Date Signature Date

 

 

 

 

 

 

 
Case 6:17-cv-01574-CEM-GJK Document 135-1 Filed 06/05/20 Page 7 of 21 PagelD 2327

i4. Entire Agreement. This Agreement constitutes the entire Agreement among the
Parties with respect to the subject matter hereof, and no oral or written representations, warranties
or inducements have been made to any Party concerning this Agreement other than the
representations, warranties, and covenants contained and memorialized in such documents.

15, Governing Law and Jurisdiction. This Agreement shall be governed by and
constmed in accordance with Florida law.

16. Counterparts. This Agreement may be executed in one or more counterparts, each
of which will be deemed to be an original copy of this Agreement and al! of which, when taken
together, will be deemed to constitute one and the same agreement.

17, Severability and Reformation. If any part of this Agreement is contrary to,
prohibited by or deemed invalid under applicable law or regulations, such provision shall be
inapplicable and deemed omitted to the extent so contrary, prohibited or invalid, but the remainder
of this Agreement shall not be invalid and shall be given full force and offect so far as possible.

THE UNDERSIGNED ACKNOWLEDGE THAT THEY HAVE CAREFULLY READ
AND UNDERSTAND THE ABOVE AGREEMENT CONSISTING OF SEVENTEEN (17)

 

 

 

NUMBERED PARAGRAPHS.
Jay E. Reese:
Signature Date
Jacquelyn Beauchamp: Daniel Bermudez:
Signature Date Signature Date
Jennifer Brennan: Shaw Brinkley:
Signature Date Signature Date
Asdrew Carr: Paul Celaya:
Signature Date Signature Date i

 

 

 

 

 

 

 

 
Case 6:17-cv-01574-CEM-GJK Document 135-1 Filed 06/05/20 Page 8 of 21 PagelD 2328

14. Entire Agreement. This Agreement constitutes the entire Agreement among the
Parties with respect to the subject matter hereof, and no oral or written representations, warranties
or inducements have been made to any Party concerning this Agreement other than the
representations, warranties, and covenants contained and memorialized in such documents.

15. Governing Law and Jurisdiction. This Agreement shall be governed by and
construed in accordance with Florida law.

16. Counterparts. This Agreement may be executed in one or more counterparts, each
of which will be deemed to be an original copy of this Agreement and all of which, when taken
together, will be deemed to constitute one and the same agreement.

17. Severability and Reformation. If any part of this Agreement is contrary to,
prohibited by or deemed invalid under applicable law or regulations, such provision shall be

inapplicable and deemed omitted to the extent so contrary, prohibited or invalid, but the remainder
of this Agreement shall not be invalid and shall be given full force and effect so far as possible.

THE UNDERSIGNED ACKNOWLEDGE THAT THEY HAVE CAREFULLY READ
AND UNDERSTAND THE ABOVE AGREEMENT CONSISTING OF SEVENTEEN (17)

 

 

 

NUMBERED PARAGRAPHS.
Jay E. Reese: Ronald Ward:
Signature Date Signature Date
Jacquelyn Beauchamp: Daniel Bermudez:
Signature Date
Jennifer Brennan: Shaw Brinkley:
Signature Date Signature Date
Andrew Carr: Paul Celaya:
Signature Date Signature Date

 

 

 

 

 
Case 6:17-cv-01574-CEM-GJK Document 135-1 Filed 06/05/20 Page 9 of 21 PagelD 2329

14. Entire Agreement. This Agreement constitutes the entire Agreement among the
Parties with respect to the subject matter hereof, and no oral or written representations, warranties
or inducements have been made to any Party concerning this Agreement other than the
representations, warranties, and covenants contained and memorialized in such documents.

15. Governing Law and Jurisdiction. This Agreement shall be governed by and
construed in accordance with Florida law.

16. Counterparts. This Agreement may be executed in one or more counterparts, each
of which will be deemed to be an original copy of this Agreement and all of which, when taken
together, will be deemed to constitute one and the same agreement.

17. Severability and Reformation. If any part of this Agreement is contrary to,
prohibited by or deemed invalid under applicable law or regulations, such provision shall be

inapplicable and deemed omitted to the extent so contrary, prohibited or invalid, but the remainder
of this Agreement shall not be invalid and shall be given full force and effect so far as possible.

THE UNDERSIGNED ACKNOWLEDGE THAT THEY HAVE CAREFULLY READ
AND UNDERSTAND THE ABOVE AGREEMENT CONSISTING OF SEVENTEEN (17)
NUMBERED PARAGRAPHS,

 

 

Jay E. Reese: Ronald Ward:
Signature Date Signature Date
Jacquelyn Beauchamp: Daniel Bermudez;

\ 2C2— la {3/20
Signature Date Signature te °
Jennifer Brennan: Shaw Brinkley:

Signature Date Signature Date
Andrew Carr: Paul Celaya:
Signature Date Signature Date

 

 

 

 

 
Case 6:17-cv-01574-CEM-GJK Document 135-1 Filed 06/05/20 Page 10 of 21 PageID 2330

14. Entire Agreement. This Agreement constitutes the entire Agreement among the
Parties with respect to the subject matter hereof, and no oral or written representations, warranties
or inducements have been made to any Party concerning this Agreement other than the
representations, warranties, and covenants contained and memorialized in such documents.

15. Governing Law and Jurisdiction. This Agreement shall be governed by and
construed in accordance with Florida law.

16. Counterparts. This Agreement may be executed in one or more counterparts, cach
of which will be deemed to be an original copy of this Agreement and all of which, when taken
together, will be deemed to constitute one and the same agreement.

17. Severability and Reformation. If any part of this Agreement is contrary to,
prohibited by or deemed invalid under applicable law or regulations, such provision shall be

inapplicable and deemed omitted to the extent so contrary, prohibited or invalid, but the remainder
of this Agreement shall not be invalid and shall be given full force and effect so far as possible.

THE UNDERSIGNED ACKNOWLEDGE THAT THEY HAVE CAREFULLY READ
AND UNDERSTAND THE ABOVE AGREEMENT CONSISTING OF SEVENTEEN (17)

 

NUMBERED PARAGRAPHS.
Jay E. Reese: Ronald Ward:
Signature Date Signature Date
Jacquelyn Beauchamp: Daniel Bermudez:
Signature Date Signature Date
Jennifer Brennan: Shaw Brinkley:
Sidgature Date Signature Date
Andrew Carr: Paul Celaya:
Signature Date Signature Date

 

 

 

 

 
Case 6:17-cv-01574-CEM-GJK Document 135-1 Filed 06/05/20 Page 11 of 21 PagelD 2331

14. Entire Agreement. This Agreement constitutes the entire Agreement among the
Parties with respect to the subject matter hereof, and no oral or written representations, warranties
or inducements have been made to any Party concerning this Agreement other than the
representations, warranties, and covenants contained and memorialized in such documents.

15. Governing Law and Jurisdiction. This Agreement shall be governed by and
construed in accordance with Florida law.

16. Counterparts. This Agreement may be executed in one or more counterparts, each
of which will be deemed to be an original copy of this Agreement and all of which, when taken
together, will be deemed to constitute one and the same agreement.

17. Severability and Reformation. If any part of this Agreement is contrary to,
prohibited by or deemed invalid under applicable law or regulations, such provision shall be
inapplicable and deemed omitted to the extent so contrary, prohibited or invalid, but the remainder
of this Agreement shall not be invalid and shall be given full force and effect so far as possible.

THE UNDERSIGNED ACKNOWLEDGE THAT THEY HAVE CAREFULLY READ
AND UNDERSTAND THE ABOVE AGREEMENT CONSISTING OF SEVENTEEN (17)
NUMBERED PARAGRAPHS.

 

 

 

 

 

 

 

 

 

Jay E. Reese: Ronald Ward:
Signature Date Signature Date
Jacquelyn Beauchamp: Daniel Bermudez:
Signature Date Signature Date
Jennifer Brennan: | Shaw Brinkley:

_ 20
Signature Date Signature Date
Andrew Carr: Paul Celaya:
Signature Date Signature Date

 

 

 

 

 

 
  
 
  
 
  

‘Case 6:17-cv-01574-CEM-GJK Document 1

14. Entire Agreement. Thi Agree!
Parties with respect to the subject matter her f ,
or inducements have been made to. any . 2
representations, warranties, and covenants cont

   

ance wall Florida jaw.

  
   
 
  
 
   
 
 

construed in accord.

16. Counterparts. This Agreement may b¢ 2
of which will be deemed to be an original copy of th €
together, will be deemed to constitute one and the same agreement.

17. Severability and Reformation. If any part. of this Lore
prohibited by or deemed invalid under applicable law or regulations,

inapplicable and deemed omitted to the extent so contrary, prohibited or inva dy but the remainde
of this Agreement shall not be invalid and shall be given full force and effect so far as po ste.

 
 

THE UNDERSIGNED ACKNOWLEDGE THAT THEY HAVE C IS.
AND UNDERSTAND THE ABOVE AGREEMENT CONSISTING OF SEVENT EEN @ a

NUMBERED PARAGRAPHS.

 

 

 

 

 

 

 

 

Jay E. Reese: Ronald Ward:

Signature Date Signature Date
Jacquelyn Beauchamp: Daniel Bermudez:

Signature Date Signature Date
Jennifer Brennan: Shaw Brinkley:

Signature Date Signature Date
Andrew Carr: Paul Celaya:

€-2-Ldie
Date Signature Date

 

 

 

 

 
Case 6:17-cv-01574-CEM-GJK Document 135-1 Filed 06/05/20 Page 13 of 21 PagelD 2333

14, Entire Agreement. This Agreement constitutes the entire Agreement among the
Parties with respect to the subject matter hereof, and no oral or written representations, warranties
or inducements have been made to any Party concerning this Agreement other than the
representations, warranties, and covenants contained and memorialized in such documents.

15. Governing Law and Jurisdiction. This Agreement shall be governed by and
construed in accordance with Florida law.

16. Counterparts. This Agreement may be executed in one or more counterparts, each
of which will be deemed to be an original copy of this Agreement and all of which, when taken
together, will be deemed to constitute one and the same agreement.

17. Severability and Reformation. If any part of this Agreement is contrary to,
prohibited by or deemed invalid under applicable law or regulations, such provision shall be
inapplicable and deemed omitted to the extent so contrary, prohibited or invalid, but the remainder
of this Agreement shall not be invalid and shall be given full force and effect so far as possible.

THE UNDERSIGNED ACKNOWLEDGE THAT THEY HAVE CAREFULLY READ
AND UNDERSTAND THE ABOVE AGREEMENT CONSISTING OF SEVENTEEN (17)

 

 

   

NUMBERED PARAGRAPHS.
Jay E. Reese: Ronald Ward:
Signature Date Signature Date
Jacquelyn Beauchamp: Daniel Bermudez:
Signature Date Signature Date
Jennifer Brennan: Shaw Brinkley:
Signature Date Signature Date
Andrew Carr: Paul Celaya:

6/4 [29

Signature Date Signature Date

  

 

 

 

 

 

 
Case 6:17-cv-01574-CEM-GJK Document 135-1 Filed 06/05/20 Page 14 of 21 PageID 2334

 

 

' / uy / 20 Jerry Jenkins:

 

‘Signature Date

Joshua Kennedy:

Thomas Lee:

Signature Date

Signature Date
Shawn Manganiello:

Paul Tidwell:
Signature Date

Signature Date
Travis Wilder:
Signature Date

 

 

 

 

 

 

FLORIDA BC HOLDINGS, LLC D/B/A SYNERGY EQUIPMENT

 

By:

 

Its:

 

Date:

 
Case 6:17-cv-01574-CEM-GJK Document 135-1 Filed 06/05/20

Page 15 of 21 PagelD 2335

 

Siar hdatrayes:

 

a

Signature

Jostita Kennedy:
Signature
shiwn Manganiello:

Signuture

Travis Wilder:

 

 

~ Date =

BSS mamma

Lute

 

Date

    

 

 

Jerry fenkins:

 

Thors Lue:
Signature

Paul Tutwell:

42 Téa 23

Tlatc

Date

 

Matic

 

 

 
Case 6:17-cv-01574-CEM-GJK Document 135-1 Filed 06/05/20

Page 16 of 21 PagelD 2336

 

 

Juan Idarraga:
Signature Date
Joshua Kennedy:

, y 4 }3|20
Sigfature Date

Shawn Manganiello:

Signature Date
Travis Wilder:
Signature Date

 

 

 

FLORIDA BC HOLDINGS, LLC D/B/A SYNERGY EQUIPMENT

 

 

Its:

 

Date:

 

Jerry Jenkins:
Signature
Thomas Lee:
Signature
Paul Tidwell:

Signature

Date

Date

Date

 

 

 
 

 

 

 

 

 

 

 
 

 

Case 6:17-cv-01574-CEM-GJK Document 135-1 Filed 06/05/20 Page 18 of 21 PagelD 2338

 

   

Juan Idarraga:
Jerry Jenkins:
Signature Date
Signature Date
Joshua Kennedy:
Thomas Lee:
Signature Date
Signature Date
Shawn Manganiell#:
ély ove Paul Tidwell:
Date
Signature Date
Travis Wilder:
Signature Date

 

 

 

 

 

 

FLORIDA BC HOLDINGS, LLC D/B/A SYNERGY EQUIPMENT

 

By:

 

Its:

 

Date:

 

 
 

 

Juan Idarraga:

Joshua Kennedy:

Signature Date
Shawn Manganiello:
Signature “Date
Travis Wilder:

Signature “Date

 

Case 6:17-cv-01574-CEM-GJK Document 135-1” Filéd 06/05/20

Page LY of 21 PagelD 235Y

 

 

 

 

 

Jerry Jenkins:

Signature

Thomas Lee:

Signature

Signature

Date

Date

 

 

FLORIDA BC HOLDINGS, LLC D/B/A SYNERGY EQUIPMENT

 

By:

 

Its:

 

Date:

 
Case 6:17-cv-01574-CEM-GJK Document 135-1 Filed 06/05/20 Page 20 of 21 PagelD 2340

 

 

   

Juan Idarraga:
Jerry Jenkins:
Signature Date
Signature Date
Joshua Kennedy:
Thomas Lee:
Signature Date
Signature Date
Shawn Manganiello:
Paul Tidwell:
Signature Date ee
Signature Date
Travis WHEE
202d
ignature

 

 

 

 

 

 

FLORIDA BC HOLDINGS, LLC D/B/A SYNERGY EQUIPMENT

 

By:

 

Its:

 

Date:

 

 
Case 6:17-cv-01574-CEM-GJK Document 135-1 Filed 06/05/20 Page 21 of 21 PagelD 2341

 

 

Juan Idarraga:

Jerry Jenkins:
Signature Date

Signature Date
Joshua Kennedy:

Thomas Lee:
Signature Date

Signature Date
Shawn Manganiello:

Paul Tidwell:
Signature Date

Signature Date
Travis Wilder:
Signature Date

 

 

 

 

 

 

FLORIDA BC HOLDINGS, LLC D/B/A SYNERGY EQUIPMENT

Snats 1KL__O

By: Scott McPhail

 

Its: CFO

 

Date: 6/2/2020

 
